Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
Response to Arguments
Applicant's arguments filed 10.26.2021 have been fully considered.  Applicant has argued that none of Pichler, Klun, Haas and Niiyama discloses or suggests the first inorganic encapsulation layer extends continuously over the plurality of light emitting elements to cover the plurality of light emitting elements; the package defining wall surrounding the display region in a plan view wherein a gap separates the package defining wall from the display region, wherein a cross section of the package fdefining wall in a direction perpendicular to the substrate is in a shape of an inverted trapezoid; the organic encapsulation layer extending continuously over the first inorganic encapsulation layer to cover the first inorganic encapsulation layer and the gap.  Applicant has also argued that Pichler covers a single OLED device 602 and that Pichler fails to disclose a cross section of the package defining wall in a direction perpendicular to the substrate is in a shape of an inverted trapezoid. These arguments are respectfully considered not persuasive because with respect to Applicant’s first argument, which is with respect to claim 1, the limitations argued, including the plurality of device elements rather than a device element and the wall in the shape of an inverted trapezoid were added by the amendment filed 10/26/2021.  New grounds of rejection are made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4,  and 8-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pichler et al (US 2003/0205845 A1)(“Pichler”) in view of Humpston et al (US 2007/0190691 A1)(“Humpston”).
Pichler discloses a method for packaging a display (Abstract) including
Providing a substrate which includes a display region which is the active display region (para. 0041) and a peripheral region surrounding the display region, which is the region in which the mask 604 is formed (para. 0062 and Fig. 6B)

Forming an inorganic encapsulating layer on a side of the light emitting element away from the substrate, as Pichler disclose the layer 304 in Fig. 3A may be a hybrid planarization layer (para. 0045), which is a layer that may include an inorganic layer and an organic layer
Forming a package defining wall in the peripheral region surrounding the display region, a gap separates the wall from the display region, which Pichler discloses in Fig. 6B, in which 604 are the masks which correspond to package defining walls (para. 0063-0065)
Forming an organic encapsulation layer within the package defining wall overlapping the light emitting element and the gap , as Pichler discloses layer606 which is organic (para. 0064-0066)
Peeling off the package defining wall (Fig. 6C and para. 0067), as Pichler discloses the layer may be peeled (para. 0065)
And forming a second inorganic encapsulation layer on a side of the organic encapsulation layer away from the substrate after the peeling off (Fig. 6E and para. 0067).
  Pichler discloses in Fig. 6B package defining wall 604 has a square shape, as a square is defined as “a rectangle four equal sides, or anything having this form or a form approximating this.” (Merriam-Webster’s Collegiate Dictionary, 1982) .
Pichler does not explicitly state a plurality of light emitting elements, although duplication of parts is considered obvious (MPEP 2144.(VI)(B) Duplication of parts),  and Pichler is silent with respect to the inorganic encapsulation continuously over the elements nor the shape of the wall being an inverted trapezoid..
Humpston discloses packaged devices (Abstract) for example light emitting diodes (para. 0305) and other optoelectronic devices arranged in arrays (para. 0142), which is a disclosure of a plurality of the devices, a transparent cover 71 has supports 73 which are shaped in the form of inverted trapezoids when the cover is overturned to place on the substrate (Fig. 3D and para. 0152), and Humpton also 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Humpton with the method disclosed by Pichler in order to obtain the benefit of protection of the device and of hindering entry of sealant into the cavity as disclosed by Humpston (Humpston, para. 0018).
Re claim 3:  Pichler discloses the perimeter is tens of microns wide  or 100 microns wide (para. 0058), which overlaps the recited range, therefore the recited range is obvious (MPEP 2144.05).
Re claim 4:  Pichler discloses the width of the package defining wall in a horizontal direction is less than 100 microns wide, which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05), as Pichler discloses dimension of the thickness of the  the package defining wall in the perimeter or peripheral region, and therefore the package defining wall is not greater than the perimeter.
Re claim 8:  Pichler discloses  the width of the package defining wall in a horizontal direction is less than 100 microns wide, which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05), as Pichler discloses the dimension of the  thickness package defining wall in the perimeter or peripheral region, and therefore the package defining wall is not greater than the perimeter.
Re claim 9:  Pichler discloses a resin for the package defining wall or mask 604 in Fig. 6B , as  Pichler discloses the mask may be plastic or poly-siloxane for example (para. 0063).
Re claim 10:  Pichler discloses a method for manufacturing a display device according to claim 1, as Pichler discloses packaging a display device (para. 0041).
.

Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pichler et al (US 2003/0205845 A1)(“Pichler”)  and of  Humpston et al (US 2007/0190691 A1)(“Humpston”). as applied to claim 1 above, and further in view of Niiyama et al (US 2015/0212350 A1)(“Niiyama”).
Pichler in view of Humpston discloses the limitations of claim 1 as stated above.  Pichler also discloses the mask 604 or  package defining wall can be removed by peeling (para. 0065). Pichler also discloses acrylate as the organic layer.  Pichler in view of Humpston  is silent with respect to thermal peeling process not higher than 100 degrees C.
Niiyama, in the same field of endeavor of protective layers for display devices (para. 0047), discloses an adhesive which is methacrylate (para. 0043)discloses a peeling temperature of 23 degrees C (para. 0071), and therefore the recited range is anticipated (MPEP 2131.03), or , in the alternative, is obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the temperature range disclosed by Niiyama with the method disclosed by Pichler in view of Humpston in order to avoid damage to the materials disclosed by Pichler.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895